

116 HR 7837 IH: Supporting American Families, Employers, Kids and Jobs Act
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7837IN THE HOUSE OF REPRESENTATIVESJuly 29, 2020Mr. Lamb (for himself, Ms. Sánchez, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide a payroll tax credit for certain employee dependent care expenses paid by employers.1.Short titleThis Act may be cited as the Supporting American Families, Employers, Kids and Jobs Act or as the SAFE Kids and Jobs Act.2.Payroll credit for certain employee dependent care expenses paid by employers(a)In generalIn the case of an employer, there shall be allowed as a credit against applicable employment taxes for each calendar quarter an amount equal to 30 percent of the qualified employee dependent care expenses paid by such employer with respect to such calendar quarter.(b)Limitations and refundability(1)Dollar limitation per employeeThe qualified employee dependent care expenses which may be taken into account under subsection (a) with respect to any employee for any calendar quarter shall not exceed $2,500.(2)Credit limited to certain employment taxesThe credit allowed by subsection (a) with respect to any calendar quarter shall not exceed the applicable employment taxes for such calendar quarter (reduced by any credits allowed under subsections (e) and (f) of section 3111 of such Code, sections 7001 and 7003 of the Families First Coronavirus Response Act, section 2301 of the CARES Act, and section 4 of this Act, for such quarter) on the wages paid with respect to the employment of all the employees of the employer for such calendar quarter.(3)Refundability of excess credit(A)In generalIf the amount of the credit under subsection (a) exceeds the limitation of paragraph (2) for any calendar quarter, such excess shall be treated as an overpayment that shall be refunded under sections 6402(a) and 6413(b) of the Internal Revenue Code of 1986.(B)Treatment of paymentsFor purposes of section 1324 of title 31, United States Code, any amounts due to an employer under this paragraph shall be treated in the same manner as a refund due from a credit provision referred to in subsection (b)(2) of such section.(4)Coordination with government grantsThe qualified employee dependent care expenses taken into account under this section by any employer shall be reduced by any amounts provided by any Federal, State, or local government for purposes of making or reimbursing such expenses.(c)Qualified employee dependent care expensesFor purposes of this section—(1)In generalThe term qualified employee dependent care expenses means any amount paid to or for the benefit of an employee in the employment of the employer if—(A)such amount is dependent care assistance (as defined in section 129(e)(1) of the Internal Revenue Code of 1986); and(B)the employer elects (at such time and in such manner as the Secretary may provide) to treat such amount as a qualified employee dependent care expense.(2)Exclusion of amounts paid through salary reduction arrangementsSuch term shall not include any amount paid at the election of the employee under a salary reduction arrangement.(d)Special rules; other definitions(1)Application of certain non-discrimination rulesNo credit shall be allowed under this section to any employer for any calendar quarter if qualified employee dependent care expenses are provided by such employer to employees for such calendar quarter in a manner which discriminates in favor of highly compensated individuals (within the meaning of section 125) as to eligibility for, or the amount of, such benefit expenses. (2)Denial of double benefitFor purposes of chapter 1 of such Code, no deduction or credit (other than the credit allowed under this section) shall be allowed for so much of qualified employee dependent care expenses as is equal to the credit allowed under this section.(3)Third-party payorsAny credit allowed under this section shall be treated as a credit described in section 3511(d)(2) of such Code.(4)Applicable employment taxesFor purposes of this section, the term applicable employment taxes means the following:(A)The taxes imposed under section 3111(a) of the Internal Revenue Code of 1986.(B)So much of the taxes imposed under section 3221(a) of such Code as are attributable to the rate in effect under section 3111(a) of such Code.(5)SecretaryFor purposes of this section, the term Secretary means the Secretary of the Treasury or the Secretary’s delegate.(6)Certain terms(A)In generalAny term used in this section which is also used in chapter 21 or 22 of such Code shall have the same meaning as when used in such chapter (as the case may be).(B)Certain provisions not taken into account except for purposes of limiting credit to employment taxesFor purposes of subparagraph (A) (other than with respect to subsection (b)(2)), section 3121(b) of such Code shall be applied without regard to paragraphs (1), (5), (6), (7), (8), (10), (13), (18), (19), and (22) thereof (except with respect to services performed in a penal institution by an inmate thereof) and section 3231(e)(1) shall be applied without regard to the sentence that begins Such term does not include remuneration. (e)Certain governmental employers(1)In generalThe credit under this section shall not be allowed to the Federal Government or any agency or instrumentality thereof.(2)ExceptionParagraph (1) shall not apply to any organization described in section 501(c)(1) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.(f)Treatment of depositsThe Secretary shall waive any penalty under section 6656 of such Code for any failure to make a deposit of applicable employment taxes if the Secretary determines that such failure was due to the anticipation of the credit allowed under this section.(g)RegulationsThe Secretary shall prescribe such regulations or other guidance as may be necessary to carry out the purposes of this section, including regulations or other guidance—(1)to allow the advance payment of the credit determined under subsection (a), subject to the limitations provided in this section, based on such information as the Secretary shall require;(2)to provide for the reconciliation of such advance payment with the amount of the credit at the time of filing the return of tax for the applicable quarter or taxable year;(3)for recapturing the benefit of credits determined under this section in cases where there is a subsequent adjustment to the credit determined under subsection (a); and(4)with respect to the application of the credit to third-party payors (including professional employer organizations, certified professional employer organizations, or agents under section 3504 of such Code), including to allow such payors to submit documentation necessary to substantiate eligibility for, and the amount of, the credit allowed under this section.(h)Application of sectionThis section shall apply only to qualified employee dependent care expenses paid after the date of the enactment of this Act and before January 1, 2021. (i)Transfers to certain trust fundsThere are hereby appropriated to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund established under section 201 of the Social Security Act (42 U.S.C. 401) and the Social Security Equivalent Benefit Account established under section 15A(a) of the Railroad Retirement Act of 1974 (45 U.S.C. 231n–1(a)) amounts equal to the reduction in revenues to the Treasury by reason of this section (without regard to this subsection). Amounts appropriated by the preceding sentence shall be transferred from the general fund at such times and in such manner as to replicate to the extent possible the transfers which would have occurred to such Trust Fund or Account had this section not been enacted.